Citation Nr: 1450079	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-18 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to October 26, 2010, for entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO), which granted service connection for PTSD and an effective date of October 26, 2010.  Jurisdiction is now with the Columbia, South Carolina RO.

The Veteran testified before the undersigned Veterans Law Judge at a January 2013 hearing.  A transcript of the hearing is associated with the Virtual VA claims file.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for a psychiatric disorder, which was received on September 2006, was denied by the RO in a final May 2007 rating decision.

2.  The Veteran subsequently applied to reopen in October 2010, and, in August 2011, the RO granted service connection for PTSD.  The RO set the effective date as October 26, 2010, the date the application to reopen was received; the Veteran timely appealed the effective date assigned.

3.  Prior to the final denial in May 2007, the Veteran submitted a written statement in October 2006 regarding the incident he claimed was the stressor that led to his PTSD.  At the time, the RO did not request information from the U.S. Army and Joint Services Records Research Center (JSRRC).

4.  After the Veteran filed his claim to reopen in October 2010, the RO requested information from JSRRC and the response verified the that the incident occurred; therefore, information in service department records existed and had not been associated with the claims file when VA previously decided the claim, and the award of service connection in August 2011 was based in part on those records.

5.  The Veteran's October 2006 written statement provided sufficient information for VA to identify and obtain the records from the Joint Services Records Research Center.


CONCLUSION OF LAW

The criteria for an effective date of September 28, 2006, but no earlier, for the award of service connection for PTSD are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102,  3.156(a), 3.159, 3.326(a) (2014). 

With regard to the Veteran's appeal for an earlier effective date, the Board notes that the Veteran expressly stated, in September 2011, that he wants the effective date to be September 28, 2006.

In the decision below, the RO granted an effective date of October 26, 2010 for the establishment of service connection for PTSD.  The decision below is considered a full grant of the benefits sought in light of the statement limiting the case or controversy in this case to an effective date.  Therefore, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of this claim given the favorable nature of the Board's decision herein.

In this case, in August 2011, the RO awarded the Veteran an October 26, 2010 effective date for the grant of service connection.  This was the date of his most recent claim to reopen.  Because the Veteran filed a timely notice of disagreement and perfected his appeal, the Board properly has jurisdiction over the effective date issue.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (there is no such thing as a freestanding claim for an earlier effective date).

The determination of the effective date of an award is generally governed by 38 U.S.C.A. § 5110(a), which states that, "[u]nless specifically provided otherwise..., the effective date of an award based on an original claim [or] a claim reopened after final adjudication... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."

Section 3.156(c) may apply in cases in which VA receives certain records after it has already issued a decision on a claim.  Under 38 C.F.R. § 3.156(c)(1), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  As part of the regulation, the Secretary has included a nonexhaustive list of records that could constitute official service department records.  Id.  However, the applicability of this regulation is tempered by subsection (2), which provides that § 3.156(c) "does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim" or because the claimant did not "provide sufficient information for VA to identify and obtain the records."  38 C.F.R. § 3.156(c)(2).  "An award made based all or in part on the records identified by paragraph (c)(1)... is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3).

By way of history, the Veteran filed an original claim for service connection for PTSD on September 28, 2006, and such was denied in a May 2007 rating decision.  The RO again denied the claim in November 2008, August 2009, and October 2009 without appeals being perfected or new and material evidence being received within one year.  Accordingly, those rating decisions became final.

As will be explained below, notwithstanding the finality of the above-mentioned rating decisions, the Board determines that an earlier effective date is warranted under 38 C.F.R. § 3.156(c) in this case because the Veteran submitted relevant information that official service department records existed and had not been associated with the claims file when VA previously decided the claim.

Namely, the Veteran provided a written statement in October 2006 detailing the event that he claimed occurred in Korea that was the stressor that caused his PTSD.  The claim was repeatedly denied until the RO made a request to JSRRC after the Veteran filed the most recent claim to reopen.  With the JSRRC report and a positive opinion from a VA medical professional, service connection was granted.  Significantly, the JSRRC report was not previously part of the claims file at the time of the previous rating decisions.  The Veteran's October 2006 written statement provided sufficient information for VA to identify and obtain the records from the Joint Services Records Research Center.

For these reasons, a September 28, 2006 effective date is warranted, the earliest date that can be considered a claim for service connection for PTSD.  The Board emphasizes that the actual date that entitlement arose is of no issue in the present case, because even assuming that entitlement to service connection for a psychiatric disorder arose at an earlier time, the law mandates that the effective date shall be "the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3).

In conclusion, the Board finds that the Veteran is entitled to an effective date of September 28, 2006 for the grant of service connection for PTSD. 


ORDER

A September 28, 2006 effective date of for the grant of service connection for PTSD is warranted.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


